DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 3-13, 15-22 are pending. 

Response to Arguments
Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. 
Applicant argued that Banerji fails to disclose, teach, or suggest at least “modifying an exposure frequency of the one or more recovery cues [based on the response of the user].” Applicant argued that “presentation rate” and “a number of activities or tasks per minute, or an overall duration of a functional development activity sequence” in Banerji does not read on the claimed “exposure frequency” and that Banerji is silent to modifying an “activity rate” or a “presentation rate”. 
Applicant’s arguments have been considered but are not persuasive. 
Based on the following disclosure in para. [0018] of the instant specification, “adjust the frequency of exposure (dosage) presentation according to the physiological data monitoring”, the “presentation rate” and “a number of activities or tasks per minute, or an overall duration of a functional development activity sequence” in Banerji would sufficiently read on the limitation “exposure frequency”. 
Applicant should consider the prior art reference as a whole, but as an example, para. [0274] discloses that the parameters for the functional development activity sequence can include one or more of a difficulty level, a repetition rate, and repetition count corresponding to one or more activities, tasks, or exercises within the current functional development activity sequence that the subject is to attempt to perform or perform. Additionally, Banjeri discloses “modifying an exposure frequency of the one or 

Response to Amendments
Re 35 USC 101 rejection, Applicant’s amendment has overcome the rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-10, 12, 13, 15, 16, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerji et al. (US 2014/0200432), hereinafter “Banerji”.
Re Claim 1, Banerji discloses a computer-implemented method (para. [0085] discloses program instruction sets directed to performing particular unified neurological-physiological rehabilitation and/or functional development operations), comprising the steps of: 
measuring one or more baselines of biobehavioral data of a user with one or more sensors (para. [0085], [0100], [0101] discloses  (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters); 
calibrating one or more behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of biobehavioral data of the user (para. [0085], [0100], [0101]  (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters); 
collecting one or more real-time biobehavioral data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time biobehavioral data exceeds at least one of the one or more behavioral risk thresholds of the user, providing one or more recovery cues to a device of the user for presentment to the user (para. [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can convey whether the level or intensity of a given mind state indicator exceeds, approximately equals, or is less than a corresponding reference mind state parameter; para. [0066], [0067] discloses that biofeedback is provided to automatically facilitate the re-alignment of a subject’s mind state and/or body state relative to respective target mind state parameters and/or target body state parameters; para. [0281], fig. 13 discloses a flow diagram of a process 1400 for adaptively adjusting functional development activity sequence parameters); 
measuring a response of the user to presentment of the one or more recovery cues (para. [0005], para. [0282], fig. 13 discloses a first process portion 1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, leaning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy A threshold values)); and 
based on the response of the user, modifying an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  
Re Claim 19, Banerji further discloses after presentment of the one or more recovery cues to the user, collecting second biobehavioral data (fig. 13 and para. [0281]-[0284] shows that after adjustment/presentation of functional development activity sequence, the process flow loops back to a first process portion 1402 that determines whether the subject’s mind state is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives by determining whether one or more mind state alignment indicators satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values. A second process portion 1404 also determines body state alignment once process portion 1402 is satisfied; para. [0119] shows collecting biobehavioral data for mind state alignment during functional development activity, para. [0131] shows collecting biobehavioral data for body state alignment during functional development activity); and 
determining an efficacy of the one or more recovery cues based at least in part on the one or more biobehavioral data, the second biobehavioral data, and one or more predetermined threshold values associated with a predetermined situation that does not present a relapse risk (fig. 13 and para. [0281]-[0284] shows determining the efficacy of the functional development activity sequence by checking on mind state alignment in process 1402 and body state alignment in process 1404; para. 
For the claim interpretation of Claims 19, 20, and 21, Examiner notes that in para. [0039] of the instant specification, determining efficacy of the one or more recovery cues is described in the context of comparing the collected biobehavioral data to “at least one of the one or more behavioral risk thresholds”, “e.g., to determine whether the recovery cue reduces the heart rate variability of the user below the predetermined threshold value”. Based on the disclosure of the instant application, “the efficacy” and “a predetermined efficacy threshold” have been interpreted such that if “the one or more recovery cues” brings “one or more real-time biobehavioral data of the user” below “at least one of the one or more behavioral risk thresholds of the user”, then such combination of recovery cues is considered “acceptable” in terms of “efficacy” and “a predetermined efficacy threshold”. If “the one or more recovery cues” does not bring “one or more real-time biobehavioral data of the user” below “at least one of the one or more behavioral risk thresholds of the user”, then such combination of recovery cues is considered “unacceptable” in terms of “efficacy” and “a predetermined efficacy threshold”. 
Re Claim 20, Banerji discloses that, upon determination that the efficacy meets a predetermined efficacy threshold, prioritizing the one or more recovery cues for future presentment to the user (para. [0284], fig. 13 discloses that in the event that the subject’s mind state and body state are each aligned with activity or task performance and/or learning, i.e., the determination is “Y” for process 1402, mind state aligned?, and process 1404, body state aligned”, which has been interpreted to have met the efficacy, if an activity intensity is adjustable, process 1424 increases activity sequence intensity which is adjustment parameter z added to the existing activity intensity as described in para. [0286]-[0288]. Since 
Re Claim 21, Banerji discloses that, upon determination that the efficacy does not meet a predetermined efficacy threshold, removing the one or more recovery cues from the device of the user (para. [0285], fig. 13 discloses that in the event that one or both of the subject’s mind state and body state are not aligned with activity or task performance and/or learning, which has been interpreted to have not met the efficacy, if an activity intensity is adjustable, process 1444 decreases activity intensity sequence intensity, which is adjustment parameter subtracted from the existing activity intensity as described in para. [0286]-[0288]). 
Re Claim 3, Banerji discloses that the one or more recovery cues is selected from a list comprising: tactile sensations, auditory sounds, scents, messages, music, personalized supportive voices, visual stimuli, images, and photographs (para. [0067]).  
Re Claim 4, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).  
Re Claim 6, Banerji discloses that the device of the user is selected from a list comprising: desktop computer, laptop computer, tablet computer, smartphone, smartwatch, wearable electronic device (para. [0062], [0079]).  
 	Re Claim 7, Banerji discloses a non-transitory, computer-readable medium comprising instructions that, when executed by a computer, cause the computer to (para. [0085] discloses program instruction sets directed to performing particular unified neurological-physiological rehabilitation and/or functional development operations): 
measure one or more baselines of biobehavioral data of a user with one or more sensors (para. [0085], [0100], [0101] discloses  (a) the acquisition, retrieval, processing, and/or analysis of a subject's 
calibrate one or more behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of biobehavioral data of the user (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters); 
collect one or more real-time biobehavioral data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time biobehavioral data exceeds at least one of the one or more behavioral risk thresholds of the user, provide one or more recovery cues to an electronic computing device of the user for presentment to the user (para. [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can convey whether the level or intensity of a given mind state indicator exceeds, approximately equals, or is less than a corresponding reference mind state parameter; para. [0066], [0067] discloses that biofeedback is provided to automatically facilitate the re-alignment of a subject’s mind state and/or body state relative to respective target mind state parameters and/or target body state parameters; para. [0281], fig. 13 discloses a flow diagram of a process 1400 for adaptively adjusting functional development activity sequence parameters), 
measure a response of the user to presentment of the one or more recovery cues on the electronic computing device (para. [0005], para. [0282], fig. 13 discloses a first process 1402 involves determining whether the subject's mind state is conducive or aligned with respect to activity or task performance, leaning, and/or developmental objectives, for instance, by determining whether one or more mind state alignment indicators MA(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state alignment criteria, such as meeting or exceeding threshold or minimum body state alignment indicator values (e.g., BA threshold values)); and 
based on the response of the user, modify an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  
Re Claim 8, Banerji discloses that the one or more baselines of biobehavioral data of the user is selected from a list comprising: heart rate, respiratory rate, brain activity, body temperature, electrodermal response, blood oxygenation, and muscle movement (para. [0015], muscle movement, [0101], brain activity).  
Re Claim 9, Banerji discloses that the one or more recovery cues is selected from a list comprising: tactile sensations, auditory sounds, scents, messages, music, personalized supportive voices, visual stimuli, images, and photographs (para. [0067]).  
Re Claim 10, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).  
Re Claim 12, Banerji discloses that the electronic computing device of the user is selected from a list comprising: desktop computer, laptop computer, tablet computer, smartphone, smartwatch, wearable electronic device (para. [0062], [0079]).  
	Re Claim 13, Banerji discloses a system (para. [0079], system 10, fig. 1) comprising: 
one or more sensors (para. [0080], [0081], mind signal capture devices 100, body signal capture devices 200, signal acquisition unit 20, fig. 1); 
one or more electronic computing devices (para. [0079], external or remote systems or devices 84 (e.g., a mobile telephone, a tablet computer, or an electronic game appliance), fig. 1); and 
a server (para. [0079], remote system interfaces 50, networked computing infrastructure 90, fig. 1), wherein the server comprises: 
one or more processors (para. [0084], processing unit 30, fig. 1), and 
a memory comprising instructions that, when executed by the one or more processors, cause the one or more processors to (para. [0085], data storage unit 40, memory 700, fig. 1): 
measure one or more baselines of biobehavioral data of a user with the one or more sensors (para. [0085], [0100], [0101] discloses  (a) the acquisition, retrieval, processing, and/or analysis of a subject's mind signals and body signals; (b) the subject based or subject specific calibration of certain system parameters, which can include reference mind state parameters and reference body state parameters); Page 4 of 10Serial No.: 16/376,281 Response Dated: November 23, 2020 Reply to Office Action of August 21, 2020 
calibrate one or more behavioral risk thresholds of the user using the one or more sensors based on the one or more baselines of biobehavioral data of the user (para. [0085], [0100], [0101] discloses (a) the acquisition, retrieval, processing, and/or 
measure one or more real-time behavioral data of the user with the one or more sensors (para. [0069] discloses monitoring or recording a subject’s mind signals and body signals in real time, [0092] discloses that mind state indicators can represent aspects of a subject's mental state at particular times (e.g., on a real time, near-real time, or periodic basis), and body state indicators can correspondingly represent aspects of the subject's body state at particular times, para. [0005]); 
upon determination that the one or more real-time biobehavioral data exceeds at least one of the one or more behavioral risk thresholds of the user, provide one or more recovery cues to an electronic computing device of the one or more electronic computing devices of the user (para. [0102] discloses during the course of the subject's engagement in functional development activity sequences, the subject is presented with biofeedback that can convey whether the level or intensity of a given mind state indicator exceeds, approximately equals, or is less than a corresponding reference mind state parameter; para. [0066], [0067] discloses that biofeedback is provided to automatically facilitate the re-alignment of a subject’s mind state and/or body state relative to respective target mind state parameters and/or target body state parameters; para. [0281], fig. 13 discloses a flow diagram of a process 1400 for adaptively adjusting functional development activity sequence parameters), 
measure a response of the user to presentment of the one or more recovery cues on the one or more electronic computing devices of the user (para. [0005], para. [0282], fig. 13 discloses a first process portion 1402 involves determining whether the A(t) satisfy corresponding mind state alignment criteria such as meeting or exceeding threshold or minimum mind state alignment indicator values (e.g., MA threshold values) A second process portion 1404 involves determining whether the subject's body state BA(t) is conducive or aligned with respect to activity or task performance, learning, and/or developmental objectives, such as by determining whether one or more body state alignment indicators satisfy corresponding body state alignment criteria, such as meeting or exceeding threshold or minimum body state alignment indicator values (e.g., BA threshold values)); and 
based on the response of the user, modify an exposure frequency of the one or more recovery cues (para. [0285] discloses a process portion 1430, 1410 involving determining whether an activity intensity is adjustable, a process portion 1444 involving decreasing an activity intensity level, and para. [0284] discloses a process portion 1424 involving increasing an activity intensity – all these adjustment of increasing/decreasing reads on “modifying an exposure frequency of the one or more recovery cues”).  
Re Claim 15, Banerji discloses that the one or more recovery cues is selected from a list comprising: tactile sensations, auditory sounds, scents, messages, music, personalized supportive voices, visual stimuli, images, and photographs (para. [0067]).  
Re Claim 16, Banerji discloses that the user suffers from a disease or disorder selected from a list comprising: addiction disorders, substance addiction, depression, post-traumatic stress disorder, anxiety disorders, phobias, and behavioral regulation disorders (para. [0072]).  
Re Claim 18, Banerji discloses that the electronic computing device of the user is selected from the list comprising: desktop computer, laptop computer, tablet computer, smartphone, smartwatch, wearable electronic device (para. [0062], [0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2014/0200432), hereinafter “Banerji”, in view of Orbach (US 2008/0214903).
Re Claims 5, 11, and 17, Banerji discloses the claimed invention substantially as set forth in claims 1, 7, and 13. 
	Banerji discloses using virtual reality scenarios as functional development activity sequence that involves subject engagement in tasks or activities that are relevant to the development, normalization, or restoration of subject function (para. [0172]), but is silent regarding the steps of measuring the one or more baseline biobehavioral data of the user with one or more sensors and calibrating the one or more behavioral risk thresholds of the user using the one or more sensors being performed in a virtual reality environment. 
	However, Orbach discloses a system and method for monitoring one or more physiological parameters of a user and teaches the steps of measuring the one or more baseline biobehavioral data of the user with one or more sensors and calibrating the one or more 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by performing the steps of measuring the one or more baseline biobehavioral data of the user with one or more sensors and calibrating the one or more behavioral risk thresholds of the user using the one or more sensors in a virtual reality environment, as taught by Orbach, for the purpose of performing calibration using induced state of mind by virtual reality scenarios, wherein the scenarios can be general scenarios which have been tested and validated in the past to create a specific emotional reaction or can be customized for a specific culture, people or person (para. [0203]). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Banerji et al. (US 2014/0200432), hereinafter “Banerji”, in view of Vardas (US 2017/0224273). 
Re Claim 22, Banerji discloses the claimed invention substantially as set forth in claim 13. 
	Banerji is silent regarding the instructions, when executed, further cause the one or more processors to: following presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time biobehavioral data; and remove at least one of the one or more recovery cues from the electronic computing device of the one or more electronic computing devices of the user based on a determination that the rate of change does not meet a predefined rate.
	However, Vardas discloses a wearable device for monitoring biometric data and enabling biofeedback indications in response to biometric data received (abstract, fig. 1) for stress management (para. [0016], [0031]) and teaches instructions, when executed, cause the one or more processors to: following presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time biobehavioral data; and remove at 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Banerji, by adding the instructions, when executed, further cause the one or more processors to: following presentment of the one or more recovery cues to the user, determine a rate of change of the one or more real-time biobehavioral data; and remove at least one of the one or more recovery cues from the electronic computing device of the one or more electronic computing devices of the user based on a determination that the rate of change does not meet a predefined rate, as taught by Vardas, for the purpose of self-regulating the user’s activity and behavior in order to improve the user’s performance or health where the biometric monitoring device provides personal biofeedback customized for the user. By utilizing the taught procedure, the user can train his/her brain to reduce anxiety, stress, and the severity of ADD/ADHD (para. [0022]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/V.V.H./
Vynn Huh, March 12, 2021Examiner, Art Unit 3792          



/JONATHAN T KUO/Primary Examiner, Art Unit 3792